  Case: 1:17-cv-00091-DCN Doc #: 58-94 Filed: 12/07/18 1 of 1. PageID #: 2704


From:            Moore, Charles, VBACLEV
To:              Mentzer, Mark, VBACLEV
Cc:              Ehrler, Darlene, VBACLEV; Ebert, Ted, VBACLEV; Minnich, Jessica, VBACLEV
Subject:         RE: McDaniel
Date:            Monday, May 19, 2014 4:54:37 PM


Yep

From: Mentzer, Mark, VBACLEV
Sent: Friday, May 16, 2014 1:03 PM
To: Moore, Charles, VBACLEV
Cc: Ehrler, Darlene, VBACLEV; Ebert, Ted, VBACLEV; Minnich, Jessica, VBACLEV
Subject: McDaniel



Charles,

Jessie made a good point concerning Natalie McDaniel. If she is not producing, why is she
working 4-10’s?

I recommend that we terminate her alternate work schedule and have her work 5 eight hour
days until she brings up her production. Ok by you?

Mark
